Name: Council Regulation (EEC) No 2115/77 of 27 September 1977 prohibiting the direct fishing and landing of herring for industrial purposes other than human consumption
 Type: Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 No L 247/2 Official Journal of the European Communities 28 . 9. 77 COUNCIL REGULATION (EEC) No 2115/77 of 27 September 1977 prohibiting the direct fishing and landing of herring for industrial purposes other than human consumption THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the quantities of herring caught by direct fishing outside the waters under the sovereignty or the jurisdiction of the Member States and intended for industrial purposes are at present landed in the Community ; whereas it should be ensured that these quantities are reserved for human 'consumption, HAS ADOPTED THIS REGULATION : Article 1 All direct herring fishing for industrial purposes other than human consumption shall be prohibited within the maritime waters under the Member States' sover ­ eignty or jurisdiction and covered by Community rules on fisheries. Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas the greater part of the herring stocks in waters under the sovereignty or jurisdiction of Member States have reached a state which gives cause for concern ; whereas the catch limitation measures which must be taken as regards these stocks affect the interests of traditional fishing for purposes of human consumption and raise serious supply problems for the processing industry ; Whereas, consequently, it is essential that direct fishing for herring for industrial purposes other than human consumption be banned in order to permit a regular supply to the food processing and distribution industries ; Whereas such a measure can be effective only if fish ­ ermen, whether nationals of Member States or of non ­ member countries, are prohibited from carrying out any direct fishing activities for industrial purposes other than human consumption within Member States' fishing zones ; Article 2 All landings in the Community of herring caught by direct fishing and intended for industrial ends other than human consumption shall be prohibited, no matter what the origin . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1977. For the Council The President A. HUMBLET (') Opinion delivered on 16 September 1977 (not yet published in the Official Journal).